I do not agree with the conclusion reached in the foregoing opinion. In the first place, it is by no means true that when applied to real estate the word "owner" at all times means an owner in fee simple. It is generally held that the term "land owner" has no fixed meaning in the law but must be construed in the light of the use and purpose to which it is put in an enactment. Coombs v. People, 198 Ill. 586; Cheisa v. DesMoines,158 Iowa, 343; Tompkins v. A.  K. R. R. Co. 21 S.C. 420; 2 Pope's Legal Definitions, 1120.
While the term "owner of land," as used in the law of real property, has been held by this court to ordinarily mean the owner of an estate in fee simple, (Bowen v. John, 201 Ill. 292;Coombs v. People, supra; Merritt v. City of Kewanee, 175 Ill. 537;  Illinois Fire Ins. Co. v. Marseilles Manf.Co. 1 Gilm. 236;) yet the law recognizes more than one definition of ownership, both in real and personal property. There may be an absolute ownership or a qualified ownership, and both are equally recognized. The highest estate in land known in the law is a fee simple estate. The owner of a life estate in land who is in possession and has dominion and control over the land has a higher estate than a reversioner, whose estate will ripen into enjoyment only in case of the failure of the contingency of an intermediate estate. *Page 350 
The word "owner" has been defined to include one who has the usufruct, control or occupation of land with claim of ownership, whether his interest be an absolute fee or a less estate. (Arms v. Ayer, 192 Ill. 601; Coombs v. People, supra;Fort Dearborn Lodge v. Klein, 115 Ill. 177; Deere v.Chapman, 25 id. 498.) In People v. Barnes, 193 Ill. 620, a tract of land was devised without disposing of the fee. An information in quo warranto was filed against the drainage district in which that land was situated. The replication averred as to this particular land that Regina Poggenpohl, widow of the testator, was not the owner but had a life estate, only. It was there held that "for the purposes of the organization of the district, Regina Poggenpohl [the widow] was the owner of the land." In Huston v. Tribbetts, 171 Ill. 547, it was held that both the life tenant and the vested remaindermen were liable for the assessments for a permanent improvement, and that the former, on payment of the same, could recover ratably from the latter.
Ownership of real estate, as that term is used in statutory enactments, has been held to include other than an estate in fee simple absolute, where such construction is shown to be in accordance with the intention of the legislature in the use of the term. Whenever the connection in which the term is used or the apparent purpose of the statute is such as to call for a broader construction it has been universally so construed. Statutes of this character should not receive a construction so strict as to defeat the intention of the legislature, but should, when possible, be so construed that the intent and purpose of the legislature shall be carried out.
There is nothing in the act which tends to lead to the conclusion that the legislature intended that "owners" of land should mean owners of the fee. Such a conclusion in a case of this kind, where the life estate is followed by contingent remainders with the reversion in the heirs-at-law of the testator, places in such reversioners, as holders of the *Page 351 
fee, the right to represent the lands in the district though the life tenant must pay the assessments for the improvements of the district without recourse against the holders of the reversion. Such a situation is not only repugnant to the intent and purpose of the Drainage law but to the fundamental principle of a right to representation in all matters of taxation. Not only is this true, but the conclusion of the opinion in this case, as I view it, is impracticable. Assume that A dies owning eighty acres of land in a drainage district. By his will he devises a life interest to B with a contingent remainder to C and with no limitation over. The fee in reversion in that case vests in his heirs-at-law. These may be so widely scattered as to be practically unascertainable, therefore making it practically impossible not only to secure their consent to a petition of this character but likewise impossible to determine how many owners constitute a majority of the land owners in the district, thereby depriving any petition of certainty that it has been signed by a majority of such land owners. Where the number of tracts so affected is large the dissolution of the district becomes impossible, not only because the majority of the land is not represented in the petition but because it can not be ascertained whether a majority of the land owners have signed it. If the opinion in this case is right in holding that a life tenant is not an owner of land for the purpose of voting such land, it is illogical to say that he is an owner of land who may be counted as such in determining whether a majority in number of the land owners have signed the petition. The statute does not make any such distinction, and there is none in logic, as I view it.
It seems to me illogical and unjust to hold that the life tenant, who must, without recourse, pay the assessments to protect his interest, has yet no voice in voting the lands assessed in a petition of this character. *Page 352